Warren E. Burger: We will resume arguments in 1383. Mr. Martin you may proceed.
Thomas S. Martin: Thank you Mr. Chief Justice and may it please the Court. When we closed yesterday Justice Rehnquist had questioned whether fee awards against sometimes indigent, Title VII plaintiffs would really deter enforcement, and some Title VII plaintiffs are undoubtedly indigent and perhaps judgment proof, many more are not. Title VII claims are brought not only by incumbents and unsuccessful applicants and not only by blue collar workers, but by executives. We think that the thread of fee awards against their personal property, however, modest would be a substantial deterrent, and more importantly Congress throught that it had this deterrent effect because Congress authorized fee awards was to deter frivolous, or abusive conduct. This is also the same basis that this Court has used to uphold the American Rule. This Court set in Fleishman that if plaintiffs were forced to paying not only their own fees, but the fees of their opponents when the lost, the poor might be unjustly discouraged from bringing actions to vindicate their rights. We think this is not in abstract concern, the Lawyers' Committee for Civil Rights, the NAACP based upon their experience and their briefs, they conclude that in ordinary award of attorney's fees against unsuccessful defendants would have the substantial adverse effect upon Title VII enforcement.
William H. Rehnquist: We can make it against unsuccessful plaintiffs.
Thomas S. Martin: Against unsuccessful plaintiffs. This is surely inconsistent with Newman and we do not think it is impossible -- we think it is impossible but Congress could have intended that. Especially since Congress was concerned that these plaintiffs would be unable to pay their own fees and that is why they passed the statute, Senator Humphrey said, "The purpose of the statute is to help poor plaintiffs bring meritorious litigation."
Lewis F. Powell, Jr.: Mr. Martin.
Thomas S. Martin: Yes, Justice Powell.
Lewis F. Powell, Jr.: Could a District Court, in exercise of its discretion, consider the fact that the prevailing defendant was said charitable corporation, nonprofit corporation?
Thomas S. Martin: I think the District Court could consider that. The District Court has a grant of discretion, it is a wide grant, and the courts have considered those kinds of factors in the cases where the good faith standard has been implied. I do not think it is a straightjacket for a District Court consideration. They would also have to consider it though Mr. Justice Powell. The status of the plaintiff and the facts of the plaintiff for example might be the EEOC which has an obligation to advance Title VII law might be a poor plaintiff, and it has to consider the fact that awarding an attorney's fee might deter future Title VII litigation. So it has discretion and it can consider that factor, but it has to consider within the whole scope of the purpose of Title VII to eliminate discriminations, country and employment.
Lewis F. Powell, Jr.: In your view, could the District Court also consider the size and financial condition of many of these defendants are quite small almost nonemployed businesses?
Thomas S. Martin: I think that District Court could consider that Mr. Justice Powell, but it should also consider these factors that before Congress was an amendment to eliminate fee awards against small businesses that was in 1972 and it is set forth in our brief and Congress rejected that amendment before Congress would many amendments to eliminate the coverage of Title VII from small businesses, and nevertheless, Congress refused to withdraw Title VII coverage from small businesses. If we had a course of dealing, in which District Courts consistently refused to award fees in cases brought against small businesses, it might effectively insulate those small businesses from Title VII coverage and therefore reverse the two decisions made by the Congress - one to cover them; and two, not to allow mandatory fees in such cases. And let me also mention that in this case, Christiansburg was a company in 1970 which had 230 employees, and that was almost ten times that minimal amount that was needed for a Title VII coverage, so it would not be dispositive in this case regardless. In answer to your questions I think the District Court has discretion to consider these factors, but it has to measure all this against Title VII's purposes.
Potter Stewart: Mr. Martin, your answer somewhat confuses me. I thought it was your position that a District Court should exercise its discretion to impose attorney's fees upon plaintiffs only upon a finding that the action had been brought in bad faith or vexatiously. And I should think the identity of the defendant would have nothing whatsoever to do with that criteria.
Thomas S. Martin: Well, the indicia associated with the fee award or bad faith, vexatiousness etc. So I think in normal case, as a normal rule, fee should not be awarded in absent those indicia. What the Congress meant to preclude the Court from even considering the fact that in exercise of its discretionary grant that the employer was a small employer. It does not appear from the legislative history except to the extent that Congress decided to cover those employers and rejected amendments that would have given the mandatory awards.
Potter Stewart: Well then --
Thomas S. Martin: I think it is unlikely that it should not be dispositive.
Potter Stewart: Well, should it be any element in the District Court's decision in whether or not to exercise its discretion that says attorney's fees -- certainly whether or not a claim was brought in bad faith or vexatiously has really nothing to do.
Thomas S. Martin: That is right and that is --
Potter Stewart: How rich or how small, you have to be familiar.
Thomas S. Martin: That is exactly what I was saying, and that should be then I think that should be the normal rule. All I am suggesting is that the rule seems to be in the nature of a guideline at least as articulated by the Courts of Appeals. The Courts of Appeals have not articulated whether in fact the consideration in which Mr. Justice Powell suggests, should be excluded. They have not said it should be excluded and therefore I do not think to affirm this case which just says that the indicia associated with the award of bad faith and vexatiousness, we need it necessarily to deal with that problem whether that is a --
Potter Stewart: But you answre is tied that if not it either it should be or in any event it could permissibly be included which is inconsistent with what you are saying your brief as I read your brief.
Thomas S. Martin: Well, I think that the Courts of Appeals' decision which we cited in our brief suggests that United States' deal, I suggest the possibility of taking to consideration economic factors for example, and that is how the standard has been applied. As I say Mr. Justice Stewart in the normal case you are absolutely right, fees should be --
Potter Stewart: No, I am not --
Thomas S. Martin: Well, I mean I think in the normal case, fee should be denied in the absence of these indicia of bad faith or frivolousness.
Potter Stewart: And that you say should be the sole test; that is the submission in your brief as I understand it at least.
Thomas S. Martin: That should be the sole test, but again the grant of the statute is discretionary fee awards. Okay, and the indicia are guidelines associated with that, are these tests that we have --
Potter Stewart: So you do now concede that in addition to, whether or not the action was brought in bad faith, or vexatiously, the Court might permissibly consider other elements in deciding whether or not it (Inaudible)
Thomas S. Martin: I think it is hard to look at the legislative history, and that language of statute and say they can exclude it. I think it should never be dispositive.
Potter Stewart: Well, if things are inequipoise except for that element then it is going to be dispositive.
Thomas S. Martin: I think it would be -- there could be a case Mr. Justice Stewart and what I am saying is looking at the legislative history, I cannot exclude the possibility that the Court could take that into consideration, and I think that the normal, the indicia associated with the award of attorney's fee should be vexatiousness and frivolousness normally. That is the best answer that I think I can give to the question.
Potter Stewart: Well, it is a somewhat different position than the position taken in your brief. I understand it, am I wrong in my understanding of your brief?
Thomas S. Martin: Well, the brief's position is that the good faith standard should be applied as it is applied by Courts of Appeals now, and if you look to those decisions, I am suggesting to you that they do not say, they have not reached the question of excluding this kind of concern altogether. And I am suggesting that what they have reached is that the normal indicia associated with the fee award should be those criteria, that is all that is necessary to resolve this case and that is the point that we have made in our brief that in this kind of case and the normal case the vexatious, frivolous rules should be dispositive.
Potter Stewart: Well, we are not a police court here to decide each case on sort of non hope basis. One of our functions, perhaps primary the functions as to give some guidance to the courts and lawyers of this country and in this area it is quite important that seems to me that what we are asked to do is to set the meets and bounds of the area within which the District Courts should exercise its discretion.
Thomas S. Martin: My answer is -- let me say that my answer in the (Inaudible) I do not think it should ever be dispositive, and I think that criteria should be the vexatious rule.
Potter Stewart: Then if it should never be dispositive then it is an impermissible element, and you would agree, wouldn't you?
Thomas S. Martin: Well, then I would agree with you.
Warren E. Burger: Do you think your responses to Mr. Justice Powell and subsequently to Mr. Justice Stewart fall within the framework of the Fourth Circuit opinion in this case?
Thomas S. Martin: I think it does Mr. Chief Justice. The Fourth Circuit rejected a rule that would depend upon an ordinary fee award to plaintiffs or that would depend upon the reasonableness alone, and looked to the United States Steel Rule which was dependence upon the indicia of frivolousness, and meritlessness, and vexatiousness.
Warren E. Burger: Now, does the statute talks in terms of prevailing party, does it not?
Thomas S. Martin: It does.
Warren E. Burger: Now, the Senator Humphrey and the others, debating this matter on the floor, have no difficulty on singling out plaintiff, defendant. What conclusions should be drawn from the fact that Congress used the term 'party' rather than plaintiff or prevailing plaintiff?
Thomas S. Martin: I think the conclusion that should be drawn is that Congress did not want to exclude prevailing defendants from ever receiving an attorney's fee award, and in order to not to exclude them and to provide for disincentive for frivolous litigation it included the prevailing party language. Mr. Justice Powell asked me yesterday, whether Congress would ever use this language and nevertheless mean that there should be two different standards, but in fact Congress has repeatedly done exactly that in the statutes which are pointed out in the Lawyers' Committee brief for example ranging from consumer protection to marine pollution, Congress used exactly this prevailing language and nevertheless meant to imply two different standards - one for the plaintiffs and one for the defendants. And more importantly Congress relied upon this interpretation in the 76 Civil Rights Attorney's Fees Act that was comprehensive legislation intended to parallel the 1964 Act, Congress tracked the language of 706 (k) and explicitly stated that fee should only be awarded where the plaintiffs' suit was frivolous, vexatious or brought for harassment purposes.
William H. Rehnquist: You say Congress exclusively stated that. Did you mean that literally?
Thomas S. Martin: I mean, in both the House and Senate reports which are set out in the brief, not in the statute, they use the same language in the statute as they did in 706 (k), but they made clear in the legislative history as explicitly as one could, that the intended fees only to be awarded on the standard.
John Paul Stevens: Mr. Martin when you answered Mr. Justice Powell's questions about the character of a corporate defendant, a charity, or a small business, were you answering with the reference to fee awards against the plaintiff or fee awards against the defendant?
Thomas S. Martin: Fee awards ordinarily be made in favor of a successful plaintiff according to Newman versus Piggie Park.
John Paul Stevens: In a plaintiff's claim for fees, in a successful plaintiff's claim for fees, the Court might deny them on the ground that the defendant --
Thomas S. Martin: No, fee awards are ordinarily -- under the Newman rule that were ordinarily made.
John Paul Stevens: What was your answer to Mr. Justice Powell?
Thomas S. Martin: Well, Mr. Justice Powell asked I think whether Court in its discretion could ever take into consideration these other factors.
Lewis F. Powell, Jr.: When the defendant had prevailed, that was in my question.
Thomas S. Martin: When the defendant had prevailed? Right, I suppose and I thought you just asked me what does the plaintiff prevail?
John Paul Stevens: I was just not clear whether you asked me in the context the defendant or plaintiff prevailing?
Thomas S. Martin: No.
John Paul Stevens: And you are saying that and when the defendant prevails, a factor that would tend to justify a fee would be that the defendant was a charitable corporation or small business.
Thomas S. Martin: May be this way, you know if -- I think this is part of it.
John Paul Stevens: Did you depart from any answer away?
Thomas S. Martin: The EEOC brings what the criteria might be, whether it is unreasonable action okay, by the EEOC. And some court might in deciding whether the EEOC was unreasonable in bringing the suit. Look at the question whether, besides of this defendant. As Mr. Justice Stewart said, that would be inconsistent with the whole thrust of what these fee awards are supposed to do, but that -- it has been done and that is really what I was saying.
Lewis F. Powell, Jr.: Mr. Martin, you have been subjected to very skillful cross examinations by --
Thomas S. Martin: I have not Mr. Justice Powell.
Thurgood Marshall: -- my brothers, what I want to ask you now is whether we were to understand the answers you gave me still stand. [Laughter].
Thomas S. Martin: I think Mr. Justice Stewart has skillfully brought me to the point where I have to say that if a court took into consideration the attorney, the size, as I was trying to state generally, the size of the company, it would be inconsistent with what the Congress did in covering the company and refusing a normal award of attorney's fees.
Lewis F. Powell, Jr.: Is it your view that the Court acts in its function as a court of equity when it makes its judgment?
Thomas S. Martin: It acts as a -- according to Title VII it is an equitable statute in general.
Lewis F. Powell, Jr.: That is right. And are you now saying that a court of equity cannot consider the size or characters of the defendant who has prevailed in a Title VII case?
Thomas S. Martin: Well, I think Mr. Justice Powell --
Lewis F. Powell, Jr.: If so what in the statute gives you any basis for making that argument?
Thomas S. Martin: I said that the only that -- and I think this is what Mr. Justice Stewart said -- is that if the indices that were associated with the fee award when Congress articulated, what its purposes were? Were - indices of bad faith and frivolousness, and Congress did not include in that small businesses and other kinds of concerns. There is discretionary fee award language, courts have appeals, in applying this rule have looked to the other language to these other concerns, but to the extent that they would upset a case in equipoise then I think that would be inconsistent with Congress' purposes. I think that is what Mr. Justice Stewart has suggested here. The double standard that the Court found to be, the Dissenting Judge found to be unfair, we think is not unfair because this statute has a particular purpose. It is to implement Title VII's policies, and plaintiffs and defendants are it differently situated with respect to those policies, and while our plaintiffs are having enforcement rules, defendants do not have that enforcement rule. Therefore Congress could have precluded prevailing defendants from ever obtaining a fee award, but made a different choice, and decided that in cases one justified abusive frivolous litigation, fee awards could be made, and that is the bounds that Congress struck and that is the bounds that we think should be sustained.
Thurgood Marshall: You are saying that disparage the adversary systems somewhat in that response to Mr. Martin, isn't that the function of the advocates on both sides to present their positions vigorously to see that ultimately the intent of Congress is carried out?
Thomas S. Martin: It certainly is.
Warren E. Burger: Now, it is the defense then, it is the defendant company prevents an inexperienced or ill-advised or indolent charge from going too far off the beaten path hasn't he performed a function consistent with the administration of the Act?
Thomas S. Martin: I think he has, but what our problem is it is not deciding what would be a good rule, but what Congress was thinking about when it passed the 1964 Act, its concern was providing incentive for plaintiffs. It had raised no concern of providing an incentive to defendants; it probably presumes that defendants have the enough incentive to defend against Title VII litigation. So interpreting what Congress said as apposed to what might be considered to be a good rule, Congress seemed to intend the good faith standard.
William H. Rehnquist: But if your last answer is correct, they simply would have given attorney's fees to prevailing plaintiffs period, wouldn't they?
Thomas S. Martin: Except it, all they had another concern and that was to prevent frivolous and abusive litigation; they want this process to be abused and that is why they have provided prevailing parties for awards. They have done this as I say in numerous other statutes including the parallel legislation of the 1976 Act. They had to do this for another reason Mr. Justice Rehnquist because cost would not be allowed against the United States in the absence because of 28 U. S. C. 2412, cost would not be allowed against the United States under the equitable rules, so to provide against, to stop frivolous actions, to provide fees against the United States they had to pass the prevailing party language.
William H. Rehnquist: Well, they certainly could have awarded it so their costs would be allowed against the United States, but not attorney's fees.
Thomas S. Martin: But they intended to allow attorney's fees against the United States. They needed the prevailing party --
William H. Rehnquist: Well, that is what I suggest that your answer to the Chief Justice's question is not wholly satisfactory.
Thomas S. Martin: In what sense Mr. Justice Rehnquist I am not sure I understand you.
William H. Rehnquist: Well, that Congress was seeking to encourage private litigants to prosecute but not to encourage to the same extent meritorious defense is to be made.
Thomas S. Martin: All I can say is that in the legislative history there are only about four statements - one is Senator Humphrey's statement saying that we want to encourage private litigation and that was made when he introduced the amendment to the bill.
William H. Rehnquist: How would you read the statute if they are without referring to these various remarks on the floor?
Thomas S. Martin: If there was no legislative history, I would then look to the purposes of Title VII, and the statutory scheme, and the legislative history would seem to be to encourage the elimination of discrimination. I think what we have is some remarks on the floor, a legislative scheme which was designed as this Court said in Newman to encourage private enforcement. We have subsequent parallel legislation in the 1976 Act. We have the same use of similar language in other statutes by Congress, all those indicate as we think point in the same direction and that is that the Court and that the Congress intended when it used this language to set up one rule for prevailing plaintiffs and the good faith rule for prevailing defendants. That is our best estimate of what Congress intended based upon all these legislative indicators. Thank you.
Warren E. Burger: Mr. Sturges do you have anything further?
William W. Sturges: Mr. Chief Justice and may it please the Court. I do, a few remarks. First of all, in respect to considering the financial ability of the loser to pay, we think that is a matter that a District Court can properly consider, and if the plaintiff is judgment proof or if the defendant is judgment proof, certainly in that kind of a case the Court should exercise its discretion not to award attorney's fees to the winning party. In respect to the question asked by Mr. Justice Powell in respect to a nonprofit corporation, that is a matter again we would submit in the District Court's jurisdiction and discretion and undoubtedly a variety of facts would have to be taken into consideration as to whether an award should be made. Secondly, the law as it existed, before Title VII or the 1964 Act was passed, provided attorney's fees to a party if that party was subjected to a vexatious or bad faith suit or defense.
Potter Stewart: That was in the absence of any legislation qualify.
William W. Sturges: That was in the absence of any legislation. Yes, Your Honor that was the inherent equitable power of the Federal Court. Now, there are some 40 or 50 statutes that the Congress has passed in respect to attorney's fees and they provide attorney's fees in a variety of cases - sometimes to the prevailing party, sometimes to the injured party, sometimes to the prevailing plaintiff, sometimes in exceptional cases, sometimes otherwise. We submit that there is no holding by this Court or by any court that when Congress passes a statute allowing attorney's fees to the prevailing party, that if the either party had acted in bad faith they would have been precluded from receiving attorney's fees absent a provision in the statute which would allow. Indeed this Court in Newman v. Piggie Park Enterprises in its Footnote 4 stated, "If Congress' objective had been to authorize the assessment of attorney's fees against defendants who made completely groundless contention for purposes of delay, no new statutory provision would have been necessary." For it has long been held that a Federal Court may award counsel fees to a successful plaintiff where a defense has been maintained "in bad faith, vexatiously, wantonly, or for oppressive reasons. And the Court again adopted this same language in its Alyeska Pipeline Service Company case, in which it said the Court, in referring to the same footnote in Newman where it stated, the Court reasoned that if Congress had intended to authorize fees only on the basis of bad faith, no new legislation would have been required in view of the history of the bad faith exception. So we say to the Court and argued that it was not necessary for the Congress to pass all the statute allowing, including prevailing parties in the statute in order to award attorney's fees for bad faith either to the plaintiff, or the defendant.
John Paul Stevens: Mr. Sturges can I interrupt, for just a moment? I was reflecting on your argument last time and you said that your position now is that the same rule should apply to both sides whether the plaintiff or the defendant prevails, is that correct?
William W. Sturges: That is correct Mr. Justice.
John Paul Stevens: Now, does that mean that which of two positions do you therefore take that the rule of Piggie Park has been changed for successful plaintiffs or that whenever a defendant wins, the defendant should routinely give fees from the plaintiff?
William W. Sturges: Are you saying that the rule annunciated in Piggie Park should apply to defendants as well as the plaintiffs?
John Paul Stevens: So that in the normal case if the defendant wins, he automatically gets fees unless there is some exceptional reason for denying a fee.
William W. Sturges: That is our position Mr. Justice. Now, in respect to public policy in the Newman case this Court analogized the successful plaintiff, as carrying the burden of a private Attorney General -- and that was based in part on the statutory history, what little areas to in encourage such litigation. As we have pointed out that statutory history also discourages unmeritorious litigation and we would submit to the Court, the analogy that the successful plaintiff, if you will, is similar to the private defendant. Lastly we would suggest to the Court that the legislative history of the 1976 Attorney's Fees Act is, in no way, irrelevant to what the Congress in 1964 intended in respect to the provision under consideration here and we submit I believe it is Footnote 36 in the Teamster v. Time (ph) case as a further support for that position. Thank you.
Warren E. Burger: Thank you gentleman. The case is submitted.